Citation Nr: 0308973	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1945.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 RO decision which denied service 
connection for a left knee disorder.

The appeal also previously included an issue of service 
connection for residuals of cold injury to the feet; but a 
July 2002 RO decision granted service connection for that 
condition, and thus such issue is no longer on appeal.  An 
issue of a higher rating for residuals of a cold injury of 
the feet has not presently been appealed, and therefore it is 
not before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002); Grantham 
v. Brown, 114 F.3d 1156 (1997).  


REMAND

In a VA Form 9, received by the RO in August 2001, the 
veteran requested a hearing before a member of the Board 
sitting at the RO (i.e. Travel Board hearing).  At the same 
time, he also submitted a form which indicated that he 
desired a personal hearing before an RO hearing officer.  He 
was afforded an RO hearing in November 2001.  In May 2002, 
the veteran submitted a copy of the August 2001 VA Form 9 
(with the Travel Board hearing request).  Additionally, in an 
October 2002 VA Form 646, the accredited representative 
specifically noted that the veteran had submitted a VA Form 
9, with a Travel Board hearing request.  

As the veteran has requested a Travel Board hearing, and has 
not withdrawn his request, such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  




Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his claim for service connection for a 
left knee disorder.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




